J-A13041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MICHELLE BURKARD                        :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellee             :
                                         :
              v.                         :
                                         :
 ANGEL ROLON                             :
                                         :
                    Appellant            :         No. 68 EDA 2022

              Appeal from the Order Entered November 15, 2021
               In the Court of Common Pleas of Lehigh County
                    Civil Division at No(s): 2018-FC-0847


BEFORE: OLSON, J., DUBOW, J., and KING, J.

JUDGMENT ORDER BY KING, J.:                           FILED JULY 07, 2022

      Appellant, Angel Rolon (“Father”), appeals pro se from the order entered

in the Lehigh County Court of Common Pleas, which denied his petition to

modify custody. As Father has waived all issues on appeal, we affirm.

      The relevant facts and procedural history of this case are as follows.

Father and Appellee Michelle Burkard (“Mother”) are the parents of two minor

children, Gr.R (born in July 2006) and Ga.R. (born in February 2011). As it

pertains to this appeal, on June 22, 2021, Father filed a notice of proposed

relocation seeking to move from Pennsylvania to Delaware. Mother filed a

counter-affidavit on July 1, 2021. At the time of trial, Mother stated she had

no opposition to Father’s relocation, so the court marked the relocation issue

“resolved.”   The parties disputed, however, the custody exchange point

because Father sought to move the exchange point closer to his new residence
J-A13041-22


in Delaware. On November 15, 2021, the court denied Father’s request to

modify the custody exchange point. In doing so, the court noted: “We find

that Father decided to move to Delaware for his own reasons none of which

were due to anything Mother did and which appear to be at least that he

benefits from more favorable tax laws there.” (Order, 11/15/21, at n.1). The

court also expressly stated that it found Mother’s trial testimony credible and

Father’s testimony incredible. (See id.)

      On December 10, 2021, Father timely filed a notice of appeal.

Nevertheless, Father failed to file a concise statement of errors complained of

on appeal contemporaneously with his notice of appeal, as required by

Pa.R.A.P. 1925(a)(2)(i) (stating that in children’s fast track cases, concise

statement shall be filed with notice of appeal). On January 19, 2022, this

Court directed Father by per curiam order to file his concise statement no later

than January 31, 2022. Father complied on January 29, 2022.

      Father raises the following issues on appeal:

         If [the trial court] supplied the correct evidence for the
         Petition For Modification Of A Custody Order filed by [Father]
         on May 25, 2021; the Notice of Proposed Relocation filed by
         Father on June 22, 2021; for the trial held on November 12,
         2021.

         [F]ather respectfully requests the Superior Court review if
         [the trial court] violated the Code of Conduct for Judicial
         Judges (Canon 1, Canon 2) by having a predetermined
         outcome for the trial before evidence was supplied by
         stating “Okay. If that’s the case, would you like to know
         what I think before I even hear your evidence?”

         If [the trial court] Abused [its] discretion by acting on behalf

                                      -2-
J-A13041-22


         [of] Attorney Williams (acted partial to Mother) by resuming
         cross examination, after cross examination by Attorney
         Williams concluded. Specifically, as [the trial court’s] line of
         questioning and Father’s answers were part of his ruling.

         If [the trial court] engineered or manufactured part of [its]
         conclusion by asking Father regarding his move to
         Delaware.

         If the summation or in part, the actions of [the trial court]
         to ignore the evidence supplied by [Father], discuss in open
         court a predetermined outcome to trial, extend cross
         examination which favored [Mother], and to rule in favor of
         [Mother]; amounts to an abuse of discretion, specifically, if
         the [judgment] made by [the trial court] was based on bias,
         ill will, prejudice, or reflect[ed] partiality to [Mother].

(Father’s Brief at 8-9).

      Preliminarily, we recognize:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. … Although this
         Court is willing to liberally construe materials filed by a pro
         se litigant, pro se status confers no special benefit upon the
         appellant.     To the contrary, any person choosing to
         represent himself in a legal proceeding must, to a
         reasonable extent, assume that his lack of expertise and
         legal training will be his undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied, 610

Pa. 600, 20 A.3d 489 (2011) (some internal citations omitted).

      Instantly, notwithstanding Father’s presentation of five issues in his

statement of questions presented, Father provides only a single one-

paragraph argument section for all claims. More importantly, Father cites no

law whatsoever to support any of his issues on appeal. See Pa.R.A.P. 2119(a)

(stating argument shall be divided into as many sections as there are

                                      -3-
J-A13041-22


questions presented, followed by discussion with citation to relevant legal

authority). Father’s failure to provide meaningful argument on appeal with

citation to relevant authority constitutes waiver of all issues on appeal. See

R.L.P. v. R.F.M., 110 A.3d 201 (Pa.Super. 2015) (holding mother waived

claims on appeal where she failed to cite relevant legal authority in support of

those issues). Accordingly, we affirm.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2022




                                     -4-